United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2262
                                   ___________

National Right to Life Political Action  *
Committee; National Right to Life        *
Committee, Inc.; Amarie Natividad,       *
Treasurer of National Right to Life      *
Political Action Committee,              *
                                         *
             Appellants,                 *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Western District of Missouri.
Robert F. Connor, in his official        *
capacity as Executive Director of the    *
Missouri Ethics Commission; Sandra *
Donahue, in her official capacity as     *
Chair of the Missouri Ethics             *
Commission; James E. Spain, in his       *
official capacity as Vice-Chair of the   *
Missouri Ethics Commission; Philip       *
Conger, in his official capacity as      *
member of the Missouri Ethics            *
Commission; Pier C. Patterson, in his *
official capacity as member of the       *
Missouri Ethics Commission; Mariann *
Tow, in her official capacity as member *
of the Missouri Ethics Commission;       *
Jeremiah W. Nixon, in his official       *
capacity as Missouri Attorney General, *
                                         *
             Appellees.                  *
                                    ___________
                             Submitted: November 7, 2002

                                 Filed: March 27, 2003
                                  ___________

Before RILEY, BEAM, and SMITH, Circuit Judges.
                            ___________

BEAM, Circuit Judge.

       National Right to Life Political Action Committee (NRLPAC), National Right
to Life Committee, Inc. (NRLC), and Amarie Natividad brought this action against
the Missouri Ethics Commission (MEC) challenging the constitutionality of several
Missouri election laws. The parties filed cross-motions for summary judgment, and
the district court1 granted MEC's motion with respect to one of NRLPAC and NRLC's
claims and dismissed their remaining claims as non-justiciable. NRLPAC and NRLC
appeal. We affirm.

I.    BACKGROUND

      NRLC is a national, not-for-profit corporation incorporated in Washington,
D.C. Its main objectives are to educate the public on abortion-related issues and to
support policies that are consistent with its pro-life agenda. It advances these
objectives primarily by accepting donations and distributing literature and other
communications, most commonly in the form of "voter guides" that identify
candidates by their positions on abortion-related issues. Although NRLC
occasionally donates money directly to candidates or candidate committees, expressly
advocating the election or defeat of identified candidates is not its major purpose.



      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                        -2-
NRLC established NRLPAC, an internal political action committee, to make
independent expenditures for express advocacy in elections.

       Prior to October 16, 2000, when then-Missouri Governor and United States
Senate candidate Mel Carnahan was killed in an airplane crash, neither NRLC or
NRLPAC intended to make expenditures with respect to any Missouri race in the
November 7, 2000, election. Rather, NRLPAC had been vigorously advocating
Carnahan's defeat in his race against then-incumbent Senator John Ashcroft. As a
result of Carnahan's death, NRLPAC decided to shift its focus and efforts toward the
Missouri gubernatorial race between Jim Talent and Bob Holden. NRLPAC
immediately printed new political communications expressly advocating Jim Talent's
election in that race. It planned to distribute these communications beginning
October 17, 2000, twenty-one days before the election.

      NRLPAC notified the MEC of its intention to make expenditures in the
Missouri election and, according to NRLPAC, was told by an MEC staff member
named Mike that the kind of expenditures NRLPAC was proposing would violate
Missouri law. Specifically, Mike explained that two separate Missouri statutes
prohibited committees like NRLPAC from making any independent expenditures
respecting a Missouri election within thirty days of the election.2 After its own
examination of Missouri election law, NRLPAC concluded that, indeed, it could not
make its planned expenditures. NRLC then considered whether the Missouri statutes
would also prohibit it, NRLC as opposed to NRLPAC, from making its own
expenditures in the election. Concluding that the thirty-day limitation would also


      2
        The district court correctly noted that Missouri Revised Statutes sections
130.049 and 130.011 are the only two election statutes with thirty-day limits and are,
therefore, most plausibly the statutes to which Mike was referring. Nat'l Right to Life
Political Action Comm. v. Lamb, 202 F. Supp. 2d 995, 1003-04 (W.D. Mo. 2002).
Since these are also two of the Missouri laws that NRLPAC and NRLC are
challenging, we will discuss them in greater detail later.

                                         -3-
preclude it from making independent expenditures, NRLC decided to omit any
language expressly advocating the election or defeat of candidates in the
gubernatorial race. In effect, NRLC converted its "express ads" into "issue ads."3

       NRLC was still concerned, however, that the Missouri election laws did not
appear to follow the bright-line distinction between express advocacy and issue
advocacy as required by the United States Supreme Court in Buckley v. Valeo, 424
U.S. 1, 44 (1976). NRLC's lawyer sought guidance from Michael Reid, Director of
Compliance at MEC, by submitting for Reid's review hypothetical statements that
resembled the kind of political communications his clients "usually engage in."4 He
asked Reid to indicate whether such statements would subject NRLC to regulation
under the Missouri statutes at issue and to approve a specific legal interpretation of
Missouri law regarding the Buckley bright-line test. Reid declined to issue an official
ruling, stating that "[t]he Commission determines on a case by case basis whether or
not advertisements or speech urges voters to vote for or against an issue or a
candidate. . . . It would be inappropriate for me to make any qualified statements
concerning your communications."




      3
         Independent expenditures are those for political speech that contain express
advocacy, made without candidate coordination or consultation. See Iowa Right to
Life Comm., Inc. v. Williams, 187 F.3d 963, 968 (8th Cir. 1999). Express advocacy
is political speech that uses express or explicit terms advocating the election or defeat
of clearly identified candidates for public office. See id. at 969-70. Issue advocacy,
therefore, includes all political speech that is not express advocacy.
      4
       His October 27, 2000, letter to Reid included the following examples: "Bob
Holden is running for Governor of the State of Missouri," "Bob Holden believes that
a woman's right to choose should always prevail over an unborn child's right to life,"
"Let Bob Holden know that Missouri needs leaders who will protect the rights of
unborn children." The letter did not indicate whether this group of statements was
the actual communication NRLC intended to use.

                                          -4-
       MEC practices appear, from the record, to support Reid's response. The
Commission decides whether to issue official opinions, pursuant to its authority under
Missouri Revised Statute section 105.955.16, only by affirmative vote of four
members taken in official meetings and has not delegated authority to issue opinions
to any staff members, including Reid as the Director of Compliance. Neither NRLC
nor NRLPAC has ever sought an official MEC opinion concerning the Missouri
election laws at issue in this case. Nor did they seek a temporary restraining order or
other relief until they filed this lawsuit on the day of the 2000 election. They
challenged several Missouri election laws and sought a declaratory judgment to the
effect that the challenged statutes are either unconstitutional on their face or,
alternatively, as applied to NRLPAC and NRLC. They also sought a permanent
injunction against enforcement of the statutes.

II.   DISCUSSION

       Under Article III of the Constitution, federal courts "may adjudicate only
actual, ongoing cases or controversies." Lewis v. Cont'l Bank Corp., 494 U.S. 472,
477 (1990). Thus, the Supreme Court has developed justiciability doctrines that "go
to the power of the federal courts to entertain disputes, and to the wisdom of their
doing so." Renne v. Geary, 501 U.S. 312, 316 (1991). In reviewing the application
of those doctrines, "[w]e presume that federal courts lack jurisdiction 'unless the
contrary appears affirmatively from the record,'" and "'[i]t is the responsibility of the
complainant clearly to allege facts demonstrating that he is a proper party to invoke
judicial resolution of the dispute and the exercise of the court's remedial powers.'"
Id. (quoting Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 546, 546 n.8
(1986)).




                                          -5-
      A.       Standing - Counts Two, Three, Four

      In Counts Two, Three, and Four of their complaint, NRLPAC and NRLC
request declaratory and injunctive relief from enforcement of Missouri Revised
Statute section 130.049.5 In Count Two they challenge that section's prohibition on
expenditures by "out-of-state committees" within thirty days of an election. In Count
Three they allege that section 130.049's requirement that out-of-state committees file
disclosure reports fourteen days before making expenditures or contributions is also
unconstitutional. In Count Four they point to the statute's distinct treatment of
committees domiciled outside of Missouri as a violation of the Privileges and
Immunities Clause. The district court found that NRLPAC and NRLC lacked
standing to challenge section 130.049. We agree.




      5
          The relevant portion of section 130.049 states:
      An out-of-state committee which according to the provisions of
      subsection 10 of section 130.021 is not required to file a statement of
      organization and is not required to file the full disclosure reports
      required by section 130.041 shall file reports with the Missouri ethics
      commission according to the provisions of such sections if the
      committee makes contributions or expenditures in support of or in
      opposition to candidates or ballot measures in this state in any election
      covered by this chapter or makes contributions to any committee
      domiciled in this state. An initial report shall be filed no later than
      fourteen days prior to the date such out-of-state committee first makes
      a contribution or expenditure in this state. . . . The contributions or
      expenditures shall be made no later than thirty days prior to the
      election.
Mo. Rev. Stat. § 130.049 (emphasis added).



                                           -6-
       In order to prove standing, a plaintiff must demonstrate: (1) an actual injury
that is concrete and particularized and not conjectural or hypothetical; (2) a causal
connection between the injury and the defendant's conduct; and (3) a likelihood, and
not a mere speculative possibility, that the plaintiff's injury will be redressed by a
favorable decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).
NRLPAC and NRLC allege that section 130.049's time restrictions and distinct
treatment of non-Missouri residents violate the First Amendment and the Privileges
and Immunities Clause in Article IV, Section 2 of the Constitution. We find,
however, that these allegations do not assert an actual injury but are instead purely
conjectural or hypothetical.

       Section 130.049 imposes certain deadlines and filing requirements on out-of-
state committees only when those committees are not subject to the filing and other
requirements in section 130.021.10.6 Thus, section 130.049 does not apply to
committees that receive at least twenty percent of their total contributions from
Missouri residents or that spend more than $1,500 on Missouri elections in a calendar
year. Contributions aside, NRLPAC and NRLC have not alleged that they intended
to spend less than $1,500 on communications for the 2000 election and, indeed, the

      6
          Section 130.021.10 provides:

      A committee domiciled outside this state shall be required to file a
      statement of organization and appoint a treasurer residing in this state
      and open an account in a depository within this state; provided that
      either of the following conditions prevails: (1) The aggregate of all
      contributions received from persons domiciled in this state exceeds
      twenty percent in total dollar amount of all funds received by the
      committee in the preceding twelve months; or (2) The aggregate of all
      contributions and expenditures made to support or oppose candidates
      and ballot measures in this state exceeds one thousand five hundred
      dollars in the current calendar year.

Mo. Rev. Stat. § 130.021.10 (emphasis added).

                                         -7-
record quite clearly indicates that NRLPAC's identified expenditures would have
exceeded $1,500. The plain language of section 130.049 excludes NRLPAC and
NRLC from its purview. The evidence offered by NRLPAC and NRLC to
demonstrate that the MEC enforces section 130.049 against committees that spend
more than $1,500, contrary to the statute's plain meaning, is unpersuasive and, at best,
amounts to evidence of a conjectural or hypothetical injury. We agree with the
district court's conclusion that the term "out-of-state committee" as used in section
130.049 "is a statutory term that includes only 'committees' that spend less than
$1,500 in a Missouri election and are not domiciled in Missouri." Nat'l Right to Life
Political Action Comm. v. Lamb, 202 F. Supp. 2d 995, 1004 (W.D. Mo. 2002). Thus,
section 130.049 does not apply to NRLPAC or NRLC and, accordingly, we affirm the
dismissal of Counts Two, Three, and Four.

      B.     Mootness - Counts One, Five, Six

        In Count One of their complaint, NRLPAC and NRLC allege that Missouri
Revised Statute section 130.011(10) is an unconstitutional prior restraint on political
speech because it requires a "continuing committee" to be formed and registered at
least thirty days before an election in order to make expenditures. In Count Five, they
allege that, along with a battery of other statutes, section 130.011(10)
unconstitutionally fails, in its PAC-like regulation of political organizations, to
differentiate between groups whose major purpose is express advocacy and candidate
contributions and those who engage in such activities only secondarily. And in Count
Six, NRLPAC and NRLC claim that section 130.011(10) is facially unconstitutional
because it does not follow the Buckley bright-line test for distinguishing express
advocacy from issue advocacy. There is no dispute over NRLPAC's standing to
challenge section 130.011(10); NRLPAC clearly falls within the statute's definition




                                          -8-
of a "continuing committee."7 But the district court dismissed NRLPAC and NRLC's
challenges to section 130.011(10) as moot. Although we disagree with the district
court's mootness analysis, particularly with respect to Count One, we believe that
Counts One, Five and Six are presently nonjusticiable on ripeness grounds and that
a brief discussion of the mootness issue is sufficient at this time.

       The Supreme Court has repeatedly described the mootness doctrine as "the
doctrine of standing set in a time frame: The requisite personal interest that must exist
at the commencement of the litigation (standing) must continue throughout it
existence (mootness)." Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),
Inc., 528 U.S. 167, 189 (2000) (citations omitted). Thus, "[w]e do not have
jurisdiction over cases in which 'due to the passage of time or a change in
circumstance, the issues presented . . . will no longer be 'live' or the parties will no
longer have a legally cognizable interest in the outcome of the litigation.'" Van
Bergen v. Minnesota, 59 F.3d 1541, 1546 (8th Cir. 1995) (quoting Arkansas AFL-
CIO v. FCC, 11 F.3d 1430, 1435 (8th Cir. 1993) (en banc)). There is, however, an
exception to the mootness doctrine for cases that are "capable of repetition yet

      7
          Section 130.011(10) defines a "continuing committee" as

      a committee of continuing existence which is not formed, controlled or
      directed by a candidate, and is a committee other than a candidate
      committee or campaign committee, whose primary or incidental purpose
      is to receive contributions or make expenditures to influence or attempt
      to influence the action of voters whether or not a particular candidate or
      candidates or a particular ballot measure or measures to be supported or
      opposed has been determined at the time the committee is required to
      file any statement or report pursuant to the provisions of the chapter. .
      . . Such committee shall be formed no later than thirty days prior to the
      election for which the committee receives contributions or makes
      expenditures.

Mo. Rev. Stat. § 130.011(10).

                                          -9-
evading review." Id. at 1546-47. This exception will rescue an otherwise moot claim
if (1) the challenged conduct is of too short a duration to be litigated fully prior to its
cessation or expiration, and (2) there is a reasonable expectation that the same
complaining party will be subject to the same action again. Id. at 1547. Election
issues are "among those most frequently saved from mootness by this exception." Id.

       NRLPAC and NRLC's section 130.011(10) challenges became moot after the
2000 election,8 and the district court declined to apply the exception for cases that are
capable of repetition yet evading review. It grounded its holding on "the uniqueness
of the circumstances surrounding the 2000 election" and concluded that "any similar
dispute between the parties is highly unlikely to recur." Lamb, 202 F. Supp. 2d at
1005. The district court focused mainly on the unlikelihood that a candidate's
untimely death will again coincide with NRLC's involvement in an election, calling
the chances of such a recurrence "tenuous at best." Id. We are reluctant to draw such
a narrow scope of probability. While, admittedly, the district court issued its opinion
nearly six months before the airplane-crash-related death of Minnesota Senator Paul
Wellstone during his Senate re-election bid in October 2002,9 the second such
occurrence in as many years gives us pause. Also, we think the chances are much

      8
        The district court stated that, "[a]s a practical matter, this matter was moot on
the day the Complaint was filed, which was the day of the election," and opined
further that, "[f]iling suit on the day of the election was at best an attempt to comply
in form with the Supreme Court's admonition in Renne v. Geary." Lamb, 202 F.
Supp. 2d at 1005. The admonition to which the court was referring is that, "[w]hile
the mootness exception for disputes capable of repetition yet evading review has been
applied in the election context, that doctrine will not revive a dispute which became
moot before the action commenced." Renne, 501 U.S. at 320 (internal citation
omitted). Under the particularly compressed time frame of this case, however, we are
satisfied that formal compliance with Renne was sufficient to advance the section
130.011(10) claims to analysis under the mootness exception.
      9
      Senator Wellstone's tragic accident was widely reported in the Minnesota Star
Tribune, and in newspapers throughout the country, on October 26, 2002.

                                           -10-
better than "tenuous" that the death of a candidate within thirty days of an election
will impact the abortion debate in that race and will therefore divert the attention of
NRLC. Most importantly, we believe that any number of events, other than the death
of a candidate, might cause NRLC to become involved in a state race within thirty
days of an election. For instance, polls might reveal a closer race than expected and
attract NRLC's resources. New information or effective advertising could drastically
alter public opinion in the weeks before an election. Trends in other races could
elevate the importance of races with less clear outcomes. Viewed together, these and
other scenarios make it reasonably likely, in our view, that NRLC will again find
itself in conflict with the thirty-day limitation in section 130.011(10). This satisfies
the "capable of repetition" prong of the mootness exception.

       We also question the district court's conclusion that future recurrences of this
dispute will not evade review. It gave much weight to NRLPAC and NRLC's failure
to seek a temporary restraining order or other expedited review, citing our cases
declining to apply the mootness exception where procedures for expedited review
were available. See Midwest Farmworker Employment and Training, Inc. v. Dep't
of Labor, 200 F.3d 1198, 1201 (8th Cir. 2000); Minnesota Humane Soc'y v. Clark,
184 F.3d 795, 797 (8th Cir. 1999); Missouri ex rel. Nixon v. Craig, 163 F.3d 482, 485
(8th Cir. 1998). But those cases did not involve elections and, more importantly, did
not address disputes whose duration was, by definition, limited to the thirty-day
period before an election. Election cases are inherently partisan, courts are reluctant
to hastily decide their outcomes, and thus, as a practical matter, we doubt that even
expedited procedures would have "resolved" this case in time for NRLC to have
effectively participated in the 2000 election.




                                         -11-
      So, although we question the district court's application of the mootness
exception, we agree, as already stated, that the district court's final disposition can be
reached on ripeness grounds. Accordingly, we now turn to that analysis.

      C.     Ripeness - Counts One, Five, Six

       The basic rationale of the ripeness doctrine is "to prevent the courts, through
avoidance of premature adjudication, from entangling themselves in abstract
disagreements over administrative policies, and also to protect the agencies from
judicial interference until an administrative decision has been formalized and its
effects felt in a concrete way by the challenging parties." Abbott Labs. v. Gardner,
387 U.S. 136, 148-49 (1967), overruled on other grounds by Califano v. Sanders, 430
U.S. 99 (1977). To that end, courts deciding whether a dispute is ripe should consider
(1) the hardship to the plaintiff caused by delayed review; (2) the extent to which
judicial intervention would interfere with administrative action; and (3) whether the
court would benefit from further factual development. Ohio Forestry Assoc. v. Sierra
Club, 523 U.S. 726, 733 (1998). Viewed in light of these considerations, NRLPAC
and NRLC's section 130.011(10) claims are, in our view, too immature and unfocused
to be ripe for judicial review at this time.

       In Count One, NRLPAC and NRLC allege that section 130.011(10) amounts
to an unconstitutional prior restraint on political speech by requiring a "continuing
committee" to register and file disclosure reports at least thirty days before an
election. But they have not alleged with any degree of specificity the constitutional
threat they would face for failing to register before the thirty-day cutoff. Section
130.011(10) does not, on its face, limit issue or express advocacy within thirty days
of an election; it merely states a registration deadline. And despite NRLPAC and
NRLC's allegations that someone at the MEC named Mike told them they would not
be permitted to make any contribution within thirty days of the election, then-MEC
President Charles Lamb filed an affidavit that paints a different picture:

                                          -12-
      In enforcing [section 130.011(10)], the Commission has not refused to
      accept a statement of organization filed by a continuing committee after
      the thirtieth day before an election, has not otherwise refused to
      recognize such a continuing committee's existence or registration, and
      has not taken any action to prevent a continuing committee from making
      or receiving contributions or expenditures in connection with an election
      if the committee has not filed a statement of organization by the thirtieth
      day prior to that election. The Commission has found that continuing
      committees that fail to file a statement of organization by the thirtieth
      day before an election for which they receive contributions or
      expenditures have violated the deadline set by § 130.011(10) and has
      entered agreements with treasurers of those committees for the payment
      of fees pursuant to the Commission's authority under § 105.961.4(6),
      Mo. Rev. Stat.

J.A. at 177-78. The district court correctly pointed out that "[h]ow the MEC would
handle the 'fee' for failing to file prior to the 30 day window would have a significant
impact" on our constitutional scrutiny of section 130.011(10). Lamb, 202 F. Supp.
2d at 1009. Neither NRLPAC nor NRLC have presented evidence on the issue of
fees, nor have they sought clarification under section 105.955.16, the Missouri statute
authorizing the MEC to issue advisory opinions. We think that these issues would
benefit substantially from further factual development. And we agree with the district
court that delayed review of Count One will work no greater hardship to NRLPAC
and NRLC than the completion of the 2000 election already has. If indeed, as they
have alleged, they intend to participate ad infinitum in future Missouri state elections,
they certainly have an incentive to seek an MEC opinion and gather evidence
regarding the enforcement of section 130.011(10). They may, in fact, discover that
no real threat of enforcement exists at all. "A claim is not ripe for adjudication if it
rests upon 'contingent future events that may not occur as anticipated, or indeed may
not occur at all.'" Texas v. United States, 523 U.S. 296, 300 (1998) (quoting Thomas
v. Union Carbide Agric. Prods. Co., 473 U.S. 568, 580-81 (1985)).



                                          -13-
       The same reasoning applies to Counts Five and Six. In Count Five, NRLC
alleges that numerous Missouri election laws,10 including section 130.011(10), violate
the "major purpose test" established in FEC v. Massachusetts Citizens for Life, Inc.,
479 U.S. 238 (1986). That test, according to NRLC, prohibits governments from
imposing PAC-like registration and reporting requirements on organizations who do
not have campaign activity as their major purpose. See id. at 262-63. NRLC
contends that the challenged statutes fail, on their face, to differentiate between
political committees like NRLPAC and organizations like NRLC. Without repeating
the district court's analysis, we find its conclusions persuasive on this issue. We
agree that the challenged statutes are ambiguous in scope, but we also think they are
susceptible to limiting constructions. See Lamb, 202 F. Supp. 2d at 1012. More
importantly, however, we find that NRLC has not sufficiently focused its claim. It
did not make independent expenditures, was never told it would be treated as a
"continuing committee" and, thus, was never threatened with enforcement of the
PAC-like regulations. It never sought a temporary restraining order. Nor has it
sought guidance from the MEC. We think a district court could more appropriately
address these claims if it had some indication as to how Missouri interprets and
enforces its own statutes. The district court aptly observed: "If the case or
controversy doctrine is to have any vitality in the context of campaign finance, it is
better to wait for a concrete dispute to arise before tackling these challenging and
diverse statutory construction questions." Id. at 1017. We agree.

       We also find Count Six to be unripe. NRLPAC and NRLC allege that section
130.011(10) is facially unconstitutional because it does not adhere to the bright-line
test for express advocacy in Buckley. In that case the Supreme Court held that a
similar statute "must be construed to apply only to expenditures for communications
that in express terms advocate the election or defeat of a clearly identified candidate


      10
       The complaint lists sections 130.011(10), 103.021, 130.031, 130.032,
130.036, 130.041, 130.046, 130.049, 130.050, 130.058, 130.072, and 130.081.

                                         -14-
for federal office." 424 U.S. at 44. Again, we agree with the district court's
observation: "The statute in question is nearly 25 years old and the Commission has
never ordered a group to make disclosures that are inconsistent with the bright line
test articulated in Buckley. Moreover, there is nothing on the face of the statute to
prevent it from being construed and enforced in a constitutional manner." Lamb, 202
F. Supp. 2d at 1011-12. That assessment is supported by the record. Without
additional factual development, we cannot be sure there is even a dispute here to
resolve. And since it will facilitate more efficient and focused review of their claims,
delayed review will not inflict unreasonable hardship on NRLPAC and NRLC.

      D.     Resident Treasurer Requirement - Count Seven

        Finally, in Count Seven, NRLPAC seeks to invalidate section 130.021.10,
which requires an out-of-state committee to appoint a Missouri resident as treasurer
if the committee intends to make expenditures in excess of $1,500. Section
130.021.10 clearly applies to NRLPAC and, while there has been no threat of
enforcement, there is no ambiguity as to whether the statute would burden NRLPAC's
constitutional right of association. Thus, standing is established and the ripeness
hurdle overcome. But we agree with the district court's conclusion that, even under
strict scrutiny,11 section 130.021.10 is a permissible restriction because it is narrowly
tailored to further Missouri's compelling interest in "preserving the integrity of the
electoral process" by ensuring "that each committee provides an individual who is
accountable for compliance with the provisions of the disclosure law and can be
easily reached by judicial process." Lamb, 202 F. Supp. 2d at 1019 (citing Eu v. San
Francisco County Democratic Cent. Comm., 489 U.S. 214, 231 (1989)). According


      11
         As the district court has adequately explained, state election laws that
severely restrict the right of association by attempting to regulate the internal affairs
of political organizations must be narrowly drawn to serve a compelling state interest.
Burdick v. Takushi, 504 U.S. 428, 434 (1992).

                                          -15-
to the Supreme Court, "[t]oward that end, a State may enact laws that interfere with
. . . internal affairs when necessary to ensure that elections are fair and honest." Eu,
489 U.S. at 231.

        We have upheld state residency requirements in the election context before.
Initiative & Referendum Inst. v. Jaegar, 241 F.3d 614, 615 (8th Cir. 2001) (residency
requirement for circulators of initiative petitions). And Missouri's treasurer residency
requirement, while burdensome, "does not interfere with NRLPAC's internal affairs
to the same extent" as election-related restrictions invalidated in other cases. Lamb,
202 F. Supp. 2d at 1019 (discussing Eu, 489 U.S. at 218 (law dictated the size and
composition of political party's state central committee, governed the selection and
removal of committee members, fixed the maximum term of office for the committee
chair, and required the chair to rotate between residents of northern and southern
California) and Republican Party of Ark. v. Faulkner County, 49 F.3d 1289, 1291
(8th Cir. 1995) (law required political party seeking to have its candidate on the
general election ballot to finance and conduct its own primary election)). We
conclude that the resident treasurer requirement in section 130.021.10 is a
constitutional restriction on association.

III.   CONCLUSION

       We find that NRLPAC and NRLC have failed, in Counts One through Six, to
present a justiciable case or controversy within the limits of our authority under
Article III. With respect to Count Seven, we hold that Missouri's resident treasurer
requirement is constitutional. Accordingly, we affirm the district court's grant of
summary judgment in favor of the MEC and order of dismissal.12


       12
        The author of this opinion shares the several concerns of NRLPAC and
NRLC about the Missouri election laws at issue and might, in a proper case, find at
least some of them to be unconstitutional.

                                         -16-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -17-